Warner, C. J.
This case was argued in connection with the case of the Southern Express Company vs. Edward B. Purcell,* and the same question made in this case as in that, in regard to the receipt of the defendant, limiting his legal liability therein as a common carrier. The same ruling of the Court in that case applies to this case, and must be controlled by it, so far as that question is concerned. That being the only question involved in this case, the judgment of the Court below is affirmed.

 Q. Y. — post.